Case 9:21-mc-00018-KLD Document 4 Filed 08/05/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

MISSOULA DIVISION
UNITED STATES OF AMERICA, | ORDER
Plaintiff, CVB Violation Nos.:
Vv.
JACOB BERKEY, FAJD002B, M5
JASON CHAVEZ, FAJE000T, M5
JOSHUA COVILL, FAJD001Q, M5
TANDELYNN DAVIS, F3830185, M5
MELISSA HANSEN, F4422328, M5
JAMES HILL, F4419262, M8
JUSTIN HUGGINS, FAEC0012, M8
ENNETTE JOHNSON, F3685985, M5
AARON KUPKA, FAJE001M, M5
HEATHER MAHURIN, F4422639, M8

 
Case 9:21-mc-00018-KLD Document4 Filed 08/05/21 Page 2 of 2

ALBERT PETE, FAJEOO00A, M5

CLARENCE SILVA, FAJFOOOY, M5

SEAN WEBB, F4488181, M5

MICKY HOOTEN, F4872503, M8
Defendants.

 

 

Plaintiff United States of America, represented by Jennifer S.
Clark, Assistant United States Attorney for the District of Montana,
moves this Court for an order to allow all partial payments made by
the above captioned defendants on the violations set forth above to
satisfy said violations in full. For good cause appearing,

IT IS HEREBY ORDERED that all partial payments made on the
above violations satisfy the original fine amounts in full.

IT IS FURTHER ORDERED that the Clerk of Court shall notify

the Central Violations Bureau to docket the above violations as TP.

pr vst
DATED this 4 day of July, 2021.

Kathleen L. DeSoto

United States Magistrate Judge

 
